Case 1:19-cv-22128-RS Document 143 Entered on FLSD Docket 07/17/2020 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-22128-CIV-SMITH/LOUIS

  WOOD MOUNTAIN FISH, LLC, on behalf
  of itself and all others similarly situated,

         Plaintiffs,

  vs.

  MOWI ASA, et al,

        Defendant.
   _____________________________________/

               STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER

         This cause is before the Court upon the Parties’ Joint Motion for Entry of a Protective

  Order (ECF No. 140). Upon good cause shown, the Motion is GRANTED.

         Pursuant to the Parties’ stipulation, in order to protect personal, private, confidential, or

  proprietary information that is produced during this litigation and appellate proceedings, it is

  hereby ORDERED as follows:

         1. Scope. All materials produced or adduced in the course of discovery, including

  responses to requests for production of documents, interrogatories, deposition testimony, and

  exhibits (if any), and information derived directly therefrom (hereinafter collectively “Discovery

  Material”), shall be subject to this Order concerning Confidential Information as defined below.

  This Order is subject to the Local Rules of this District and the Federal Rules of Civil Procedure

  on matters of procedure and calculation of time periods.

  2. Definitions:

         (a) Producing Party: a Party or non-party that produces Discovery Material or otherwise

  discloses information through discovery.

                                                  1
Case 1:19-cv-22128-RS Document 143 Entered on FLSD Docket 07/17/2020 Page 2 of 14




           (b) Designating Party: a Party or non-party that designates information or items that it or

  any other Party possesses or produces in Discovery Material as “Confidential Information” as this

  term is defined below.

           (c) Receiving Party: a Party that possesses or receives Discovery Material from a Producing

  Party.

           (d) Document: defined to be synonymous in meaning and equal in scope to the usage of

  the term “Documents or electronically stored information” in Federal Rule of Civil Procedure

  34(a)(1)(A).

           (e) Personally Identifying Information or PII: an individual’s social security number,

  taxpayer-identification number, or birth date, the name of an individual known to be an minor, or

  a financial account number.

           (f) Foreign Private Data or FPD: personal or private information that the producing party

  believes in good faith to be subject to foreign data protection laws, including the General Data

  Protection Regulation 2016/679, or other foreign privacy obligations that would otherwise prohibit

  a producing party from disclosing such information.

  3. Confidential Information. As used in this Order, “Confidential Information” means

  information designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by the

  Producing Party, including information, whether contained in documents, testimony, or otherwise,

  that constitutes trade secrets, proprietary business information, competitively sensitive

  information, personal or business financial information, or other information the disclosure of

  which would, in the good faith judgment of the party designating the Discovery Material as

  Confidential Information, be detrimental to the conduct of that party’s business or the business of

  any of that party’s customers or clients. Confidential Information is information that is maintained



                                                    2
Case 1:19-cv-22128-RS Document 143 Entered on FLSD Docket 07/17/2020 Page 3 of 14




  in confidence and of value to the party from the fact that it is not commonly or publicly known.

  Information designated as CONFIDENTIAL or ATTORNEYS’ EYES ONLY may also include

  information that falls within one or more of the following categories: (a) information prohibited

  from disclosure by statute, or any foreign law or regulation, including FPD; (b) information that

  reveals trade secrets; (c) research, technical, commercial, or financial information that the party

  has maintained as confidential; (d) medical information concerning any individual; (e) personal

  identity information, including PII; (f) income tax returns (including attached schedules and

  forms), W-2 forms and 1099 forms; or (g) personnel or employment records of a person who is

  not a party to the case. Information or documents that are available to the public may not be

  designated as Confidential Information. However, the Parties expressly agree that any information

  or documents produced pursuant to a subpoena or other judicial means—in this matter, or any

  other civil, criminal, or administrative proceeding or investigation—shall not be considered

  available to the public, and the Parties may designate any information or documents so produced

  as Confidential Information.

  4. Designation.

         (a) A party may designate a document as Confidential Information for protection under this

  Order by placing or affixing the word “CONFIDENTIAL” on the document and on all copies in a

  manner that will not interfere with the legibility of the document. As used in this Order, “copies”

  includes electronic images, duplicates, extracts, summaries or descriptions that contain the

  Confidential Information. The marking “CONFIDENTIAL” shall be applied prior to or at the time

  of the documents are produced or disclosed. Applying the marking “CONFIDENTIAL” to a

  document does not mean that the document has any status or protection by statute or otherwise

  except to the extent and for the purposes of this Order. Any copies that are made of any documents



                                                  3
Case 1:19-cv-22128-RS Document 143 Entered on FLSD Docket 07/17/2020 Page 4 of 14




  marked “CONFIDENTIAL” shall also be so marked, except that indices, electronic databases or

  lists of documents that do not contain substantial portions or images of the text of marked

  documents and do not otherwise disclose the substance of the Confidential Information            not

  required to be marked.

         (b) Subject to the same designation requirements of 4(a), a party may designate as

  “ATTORNEYS’ EYES ONLY” any Confidential Information that a party in good faith believes

  to consist of highly proprietary business information, which should not be disclosed to another

  party’s operational and business personnel, including, without limitation, trade secrets.

         (c) The designation of a document as “CONFIDENTIAL” or “ATTORNEYS’ EYES

  ONLY” is a certification by an attorney that the document contains Confidential Information as

  defined in this Order.

         (d) To the extent any party is required to or agrees to produce documents in this

  litigation that originally were collected or produced in government investigations, those documents

  will be treated as “ATTORNEYS’ EYES ONLY,” regardless of any confidentiality designation

  affixed to the documents. This does not alter the right of any party to challenge specific

  confidentiality designations pursuant to the procedure outlined below.

  5. Depositions. Deposition testimony protected by this Order may be designated as

  “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” on the record at the time the testimony is

  taken. Such designation shall be specific as to the portions that contain Confidential Information.

  Deposition testimony protected by this Order may also be designated as “CONFIDENTIAL” or

  “ATTORNEYS’ EYES ONLY” within thirty (30) days after delivery of the transcript through

  service of a Notice of Designation to all parties of record identifying the specific portions of the

  transcript that are designated Confidential Information. The failure to either designate a portion of



                                                   4
Case 1:19-cv-22128-RS Document 143 Entered on FLSD Docket 07/17/2020 Page 5 of 14




  a deposition as Confidential Information on the record or to serve a timely Notice of Designation

  waives any designation of deposition testimony as Confidential Information, unless (a) the Parties

  agree to a different time for serving a Notice of Designation, (b) the party seeking a late designation

  seeks and obtains relief from the deadline from the Court for good cause shown or (c) as otherwise

  ordered by the Court. Deposition testimony shall be treated as Confidential Information protected

  by this Order until thirty days after delivery of the transcript by the court reporter to any party or

  the witness.

  6. Protection of Confidential Material.

           (a) General Protections. Confidential Information shall not be used or disclosed by the

  parties, counsel for the parties or any other persons identified in subparagraph (b) for any purpose

  whatsoever other than in this litigation, including any appeal thereof. Discovery Materials

  designated as Confidential Information shall not be photographed, photocopied, or

  reproduced in any manner except in preparation of this litigation, and shall not be published or

  reproduced in any manner on the internet, blogs, bulletin boards, email, newspapers, magazines,

  bulletins, or other media available publicly or privately, except to counsel for the parties or other

  persons identified in subparagraphs (b) and (c). Likewise, the Receiving Party may not verbally

  share it with anyone except as explicitly provided for by this Order or as otherwise ordered by the

  Court.

           (b) Limited Disclosure by Receiving Party. The Receiving Party and counsel for the

  Receiving Party shall not disclose or permit the disclosure of any Discovery Materials designated

  “CONFIDENTIAL” except as set forth in subparagraphs (1)-(9) below. Subject to these

  requirements, the Receiving Party may share Discovery Materials designated “CONFIDENTIAL”

  with the following categories of persons:



                                                    5
Case 1:19-cv-22128-RS Document 143 Entered on FLSD Docket 07/17/2020 Page 6 of 14




         (1) Counsel. Outside and inside counsel for the Receiving Party and employees of outside

  counsel and a Receiving Party’s legal department who have responsibility for the Action;

         (2) Parties. Individual parties and officers, directors, and employees of a party, but only to

  the extent counsel determines in good faith that the employee’s assistance is reasonably necessary

  to the conduct of the litigation in which the information is disclosed;

         (3) The Court and its personnel. The Court and all persons assisting the Court in this Action,

  including special masters, law clerks, court reporters (including court reporters and recorders

  engaged for depositions), and stenographic or clerical personnel;

         (4) Any mediator or arbitrator (including his or her staff) that the parties engage in this

  Action or that this Court appoints;

         (5) Contractors. Those persons specifically engaged by the Receiving Party for the limited

  purpose of making copies of documents or organizing or processing documents, including outside

  vendors hired to process electronically stored documents and translate documents, but only after

  such persons have completed the certification contained in Exhibit A, Acknowledgment And

  Agreement To Be Bound, unless otherwise agreed in writing by the Designating Party or ordered

  by the Court;

         (6) Consultants and Experts. Consultants, investigators, or experts employed by the

  Receiving Party or counsel for the Receiving Party to assist in the preparation and trial of this

  Action, but only after such persons have completed the certification contained in Exhibit A,

  Acknowledgment And Agreement To Be Bound, unless otherwise agreed in writing by the

  Designating Party or ordered by the Court and provided that no disclosure shall be made to any

  expert or consultant who is retained or employed by a known competitor of the Producing Party.

         For the avoidance of doubt, Plaintiffs are not considered competitors of Defendants.



                                                   6
Case 1:19-cv-22128-RS Document 143 Entered on FLSD Docket 07/17/2020 Page 7 of 14




         (7) Witnesses at depositions. During their depositions, Receiving Party or third party

  witnesses in this Action to whom disclosure is reasonably necessary or where the deponent is

  already familiar with or reasonably expected to be familiar with the information reflected in the

  Discovery Material. Such Confidential Information may be shown to the persons described in this

  subsection for a reasonable length of time sufficient to determine whether the person is familiar

  with, has previously seen, or has knowledge of the underlying information contained in the

  Confidential Information. In addition, such persons may not retain copies of Confidential

  Information unless permitted by other provisions of this Protective Order. Such witnesses shall not

  retain a copy of documents containing Confidential Information, except witnesses may temporarily

  review a copy of all exhibits marked at their depositions in connection with review of the

  transcripts, and shall complete the certification in Exhibit A.

         (8) Author or recipient. The author or recipient of the document (not including a person

  who received the document in the course of litigation); and

         (9) Others by Consent. Other persons only by written consent of the Designating Party or

  upon order of the Court and on such conditions as may be agreed or ordered.

         (c) Discovery materials designated as “ATTORNEYS’ EYES ONLY” may only be

  reviewed by counsel for the Parties, including in-house counsel, and the persons specified in

  paragraphs 6(b)(3)-(9) above.

         (d) Control of Documents. Counsel for the Parties shall make reasonable efforts to prevent

  unauthorized or inadvertent disclosure of Confidential Information. Counsel shall maintain a copy

  of the forms signed by persons acknowledging their obligations under this

         Order for a period of one year after the termination of the case.

         (e) Nothing in this Order:



                                                    7
Case 1:19-cv-22128-RS Document 143 Entered on FLSD Docket 07/17/2020 Page 8 of 14




         (1) Limits a party’s use or disclosure of its own Confidential

         Information;

         (2) Prevents disclosure of Confidential Information by any party to any

         current employee or corporate representative of the Designating Party;

         (3) Prevents disclosure of Confidential Information by any party with

         the consent of the Designating Party;

         (4) Prevents disclosure by any party of Confidential Information (i) that is or has become

  publicly known through no fault of that party; (ii) that was lawfully acquired by or known to that

  party independent of receipt during discovery in this Action; (iii) that was previously produced,

  disclosed, and/or provided to that party without an obligation of confidentiality and not by

  inadvertence or mistake; or (iv) pursuant to an order of a Court; or

         (5) Prevents counsel for any party authorized to receive Confidential Information in

  accordance with this Order to rely upon Confidential Information in advising its clients so long as

  such information is not disclosed.

  7. Inadvertent Failure to Designate. An inadvertent failure to designate a document as

  Confidential Information does not, standing alone, waive the right to so designate the document.

  If a party desires to designate a document as Confidential Information after it was initially

  produced, the Producing Party shall do so promptly upon discovery of the inadvertent production

  without the appropriate designation and the Receiving Party, on notification of the designation,

  must take prompt steps to assure the Discovery Material is marked “CONFIDENTIAL” or

  “ATTORNEYS’ EYES ONLY” or returned to the Producing Party for confidential designation

  and treat the document in accordance with the provisions of this Order. No party shall be found to

  have violated this Order for failing to maintain the confidentiality of Discovery Material during a



                                                   8
Case 1:19-cv-22128-RS Document 143 Entered on FLSD Docket 07/17/2020 Page 9 of 14




  time when that Discovery Material has not been designated Confidential Information, even where

  the failure to so designate was inadvertent and where the Discovery Material is subsequently

  designated Confidential Information.

  8. Inadvertent Production of Privileged or Otherwise Protected Material. Inadvertent or

  unintentional production of documents or information containing information that should have

  been designated as privileged shall not be deemed a waiver in whole or in part of the party’s claims

  of privilege. Pursuant to Federal Rules of Evidence 502(b)-(d), but without regard to an analysis

  of whether reasonable steps were taken to prevent disclosure, if a party has inadvertently or

  unintentionally produced information subject to a claim of immunity or privilege, upon written

  request made by the Designating Party within twenty-one (21) days of discovery, all copies of such

  information shall be returned to the Designating Party within seven (7) days of such request unless

  the Receiving Party intends to challenge the Designating Party’s assertion of privilege or

  immunity. In the event that the Receiving Party intends to challenge the designation, the Receiving

  Party may retain the inadvertently or unintentionally produced documents in a sealed envelope and

  shall not make any use of such information pending the Court’s ruling. In no event shall the

  Receiving Party be permitted to argue that the disclosure of the inadvertently produced documents

  has waived the Designating Party’s privilege or other protections.

  9. Filing of Confidential Information. This Order does not, by itself, authorize the filing of any

  document under seal. Any party wishing to file a document designated as Confidential Information

  in connection with a motion, brief or other submission to the Court must comply with the Local

  Rule 5.4.

  10. Challenges by a Party to Designation as Confidential Information. The designation of any

  Discovery Material as Confidential Information is subject to challenge by any Party at any time



                                                   9
Case 1:19-cv-22128-RS Document 143 Entered on FLSD Docket 07/17/2020 Page 10 of 14




   prior to the termination of the Action. The right to raise such a challenge under this Order will

   terminate when the case against the Producing Party terminates; however, the Parties reserve the

   right to challenge confidentiality designations regarding any Discovery Material that may be

   produced as part of merits discovery even if such documents were previously produced in

   connection with jurisdictional discovery. The following procedure shall apply to any such

   challenge.

          (a) Meet and Confer. A Party challenging the designation of Confidential Information must

   do so in good faith and must begin the process by conferring directly with counsel for the

   Designating Party. In conferring, the challenging party must explain the basis for

   its belief that the confidentiality designation was not proper and must give the Designating Party

   an opportunity to review the designated Discovery Material, to reconsider the designation, and, if

   no change in designation is offered, to explain the basis for the designation. The Designating Party

   must respond to the challenge within five (5) business days.

          (b) Judicial Intervention. A Party that elects to challenge a confidentiality designation may

   file and serve a motion that identifies the challenged Discovery Material and sets forth in detail

   the basis for the challenge. The burden of persuasion in any such challenge proceeding shall be on

   the Designating Party. Until the Court rules on the challenge, all parties shall continue to treat the

   Discovery Materials as Confidential Information under the terms of this Order.

   11. Action by the Court. Applications to the Court for an order relating to Discovery Materials

   or documents designated Confidential Information shall be by motion unless the Court’s

   mechanism for resolving discovery disputes imposes different requirements, in which case those

   shall control. Nothing in this Order or any action or agreement of a Party under this Order limits

   the Court’s power to make orders concerning the disclosure of documents produced in discovery



                                                    10
Case 1:19-cv-22128-RS Document 143 Entered on FLSD Docket 07/17/2020 Page 11 of 14




   or at trial.

   12. Use of Confidential Documents or Information at a Hearing or Trial. Confidential

   Information, or extracts, summaries, or information derived therefrom, retain confidential status

   even if used in a hearing or at trial. A party who seeks to introduce or discuss Confidential

   Information at a hearing or other pre-trial or trial proceeding shall advise the Producing Party in

   advance that such information is Confidential Information. Prior to disclosure of Confidential

   Information at a hearing or other pre-trial or trial proceeding, the Parties agree to confer in good

   faith with each other and the Court to prevent public disclosure of Confidential Information. Where

   necessary, the Producing Party may seek further protections against public disclosure from the

   Court.

   13. Confidential Information Subpoenaed or Ordered Produced in Other Litigation.

            (a) If a Receiving Party is served with a request, subpoena or an order issued in other

   litigation or agency or governmental investigations or proceedings that would compel disclosure

   of any Discovery Material designated in this Action as Confidential Information, the Receiving

   Party must so notify the Designating Party, in writing, within three (3) business days after receiving

   the request, subpoena or order. Such notification must include a copy of the request, subpoena or

   court order. The Receiving Party shall reasonably cooperate with respect to all reasonable

   procedures pursued by the Producing Party to maintain the confidentiality of the Confidential

   Information.

            (b) The Receiving Party also must immediately inform in writing the party who

            caused the request, subpoena or order to issue in the other litigation, investigation, or

   proceeding that some or all of the Discovery Material covered by the request, subpoena or order

   is the subject of this Order. In addition, the Receiving Party must deliver a copy of this Order



                                                    11
Case 1:19-cv-22128-RS Document 143 Entered on FLSD Docket 07/17/2020 Page 12 of 14




   promptly to the party in the other action, investigation or proceeding that caused the request,

   subpoena or order to issue.

          (c) In the event such production is ordered, the Receiving Party shall use reasonable efforts

   to negotiate a protective order that contains the same level of protection provided in this Order.

          (d) The purpose of imposing these duties is to alert the interested persons to the existence

   of this Order and to afford the Designating Party in this case an opportunity to try to protect its

   Confidential Information in the court from which the subpoena or order issued. The Designating

   Party shall bear the burden of seeking protection in that court of its Confidential Information, and

   nothing in these provisions should be construed as authorizing or encouraging a Receiving Party

   in this Action to disobey a lawful directive from another court. The obligations set forth in this

   paragraph remain in effect while the party has in its possession, custody or control Confidential

   Information by the other party to this case.

          14. Obligations on Conclusion of Litigation.

          (a) Order Continues in Force. Unless otherwise agreed or ordered, this Order shall remain

   in force after dismissal or entry of final judgment not subject to further appeal. (b) Obligations at

   Conclusion of Litigation. Within sixty (60) days after dismissal or entry of final judgment not

   subject to further appeal, all Confidential Information shall be returned to the Producing Party or

   destroyed with a certification attesting to the destruction provided to the Producing Party unless

   the document has been offered into evidence or filed without restriction as to disclosure.

          (c) Retention of Work Product and one set of Filed Documents. Notwithstanding the above

   requirements to return or destroy documents, counsel may retain (1) attorney work product,

   including an index that refers or relates to designated Confidential Information so long as that work

   product does not duplicate verbatim substantial portions of Confidential Information, and (2) one



                                                    12
Case 1:19-cv-22128-RS Document 143 Entered on FLSD Docket 07/17/2020 Page 13 of 14




   complete set of all documents filed with the Court including those filed under seal. Any retained

   Confidential Information shall continue to be protected under this Order. An attorney may use his

   or her work product in subsequent litigation, provided that its use does not disclose or use

   Confidential Information.

   15. Order Subject to Modification. This Order shall be subject to modification by the Court on

   its own initiative or on motion of a Party or any other person with standing concerning the subject

   matter.

   16. No Prior Judicial Determination. This Order is entered based on the representations and

   agreements of the Parties and for the purpose of facilitating discovery. Nothing herein shall be

   construed or presented as a judicial determination that any Discovery Material designated

   Confidential Information by counsel or the Parties is entitled to protection under Rule 26(c) of the

   Federal Rules of Civil Procedure or otherwise until such time as the Court may rule on a specific

   document or issue.

   17. Persons Bound. This Order shall take effect when entered and shall be binding

   upon all counsel of record and their law firms, the Parties, and persons made subject to this Order

   by its terms, including any additional parties joining this Action, and any third-parties required to

   respond to discovery in this Action.


             DONE AND ORDERED in Chambers at Miami, Florida, this 17th day of July, 2020.




                                                 LAUREN LOUIS
                                                 UNITED STATES MAGISTRATE JUDGE




                                                    13
Case 1:19-cv-22128-RS Document 143 Entered on FLSD Docket 07/17/2020 Page 14 of 14




                                               EXHIBIT A

   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND BY CONFIDENTIALITY
                            ORDER

           I, ____________________________, of _____________________________________,

   declare under penalty of perjury that I have read in its entirety and understand the Protective Order

   entered by the United States District Court for the Southern District of Florida in the case captioned

   Wood Mtn. Fish, LLC v. Mowi ASA, et al., Case No. 19-22128-CIV-SMITH (S.D. Fla. May 24,

   2019) (the “Action”).

           I agree to comply with and to be bound by all the terms of this Protective Order, and I

   understand and acknowledge that failure to comply could expose me to sanctions and punishment

   in the nature of contempt. I solemnly promise that I will not disclose in any manner any information

   or item that is subject to this Protective Order to any person or entity except in strict

   compliance with the provisions of this Order.

           I further agree to submit to the jurisdiction of the United States District Court for the

   Southern District of Florida for the purpose of enforcing the terms of this Protective Order, even

   if such enforcement proceedings occur after termination of the Action.

   Date:

   City and State:

   Printed Name:

   Signature:




                                                     14
